DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2020 has been entered.

2.	Claims 1, 11, 17 and 20 have been amended, and claims 5-9, 12-16 and 18-19 have been canceled as requested in the amendment filed September 10, 2020. Following the amendment, claims 1-2, 4, 10-11, 17 and 20-21 are pending in the present application.

3.	Claims 1-2, 4, 10-11, 17 and 20-21 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed September 11, 2020 has been considered and the references therein are of record.

Withdrawn Claim Rejections
5.	Any objection or rejection of record pertaining to any of canceled claims 5-9, 12-16 or 18-19 has been rendered moot on account of applicant’s cancellation of said claims.



Maintained and New Claim Rejections, Necessitated by Amendment
Claim Objections
7.	Claim 1 is objected to because of the following informalities:  there appears to be a period in the middle of the claim joining two words, where it recites: “…that is within a range of 20% to 70%.and wherein…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 17 each recite a “first treatment protocol”; however, there are no second or subsequent treatment protocols recited in the claims. Therefore, it is unclear what the metes and bounds of a “first” treatment protocol encompass.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


9.	Claims 1-2, 4, 10-11, 17 and 20-21, as amended, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and an abstract idea without significantly more. The claim(s) recite(s) a method for treatment of cardiovascular disease, or a lipid-related disease, in a patient, wherein the method comprises: monitoring changes in one or more blood vessels in the patient, determining if lipid-containing degenerative material is present, and monitoring the patient’s fractional flow reserve (FFR), and based upon said determining/monitoring, determining a treatment protocol comprising administering a composition comprising modified high density lipoproteins if the patient’s FFR and lipid-containing degenerative material are within certain recited ranges (or as in claim 11, proceeding with a treatment protocol if the extent of the presence of lipid-containing degenerative material and FFR are within specified ranges). Given the conditional nature of the administration of the composition as now recited, therefore, the broadest reasonable interpretation (BRI) of the claims would encompass performing the monitoring and determining steps without administering the claimed composition, such as for patients who fall outside the recited ranges. In essence then, what remains is simply a diagnostic method that describes the natural correlation between the presence of pathological markers of disease (i.e., lipid containing degenerative material; reduced degree of blood oxygen delivery as measured by FFR) with an extent or presence of cardiovascular/lipid-related disease. The “determination” aspect of the claimed method is also an abstract idea, because they cover performance of steps within the mind (i.e., observing, evaluating, forming a judgement or opinion). Thus, the claims are directed to more than one judicial exception. 
The judicial exceptions are not integrated into a practical application because claim 1 only recites determining a treatment protocol based upon the monitoring steps, and administering a treatment if a patient meets certain criteria. Claim 1 describes what the treatment protocol would be if it was to be performed; however, performing or administering a treatment is not actually required by the claim if the diagnostic criteria if certain diagnostic criteria are observed. Again, the BRI of the claims simply reads upon performing a diagnostic test because active therapy is not actually required by the claims. These determining steps must be performed in order to perform the diagnostic method, and therefore may broadly be considered as data gathering steps. As such, the claims do not integrate the abstract idea/natural correlation into a practical application because the claims do not impose any meaningful limits on practicing the method.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps required to monitor changes in one or more blood vessels in a patient, determine the extent of lipid-containing degenerative material in one or more blood vessels, and determine FFR in a subject were routine and conventional in the art at the time of filing. For example, Neeland et al. (Am. Heart J. 2012, 164:547-552) evidence that multiple scoring systems were routinely used in the prior art to quantify angiographic coronary artery disease (CAD) burden (i.e., determining a presence of lipid-containing degenerative material in one or more blood vessels), and such angiographic scores were used to guide treatment.  Further, Tonino et al. (New Eng. J. Med. 2009, 360(3):213-224; of record) describe a method comprising monitoring the presence of lipid-containing degenerative material in blood vessels (i.e., the extent of stenosis) and determining the FFR in patients with coronary artery disease in order to determine which treatment protocol to follow. Similarly, Mehra and Mohan (Indian Heart J. 2015, 67:77-80; of record) teach that fractional flow reserve (FFR) is an important clinical tool to assess the physiological significance of coronary lesions so as to aid in decisions on therapy. And Itu et al. (WO 2017/093337 A1) indicate that in patients with stable angina, FFR is currently the gold standard for determining the functional severity of a lesion (see [0005]). Accordingly, the steps for monitoring changes in one or more blood vessels in a patient by determining the presence of lipid-containing degenerative material in the blood vessels and monitoring FFR were steps that were well-understood, routine and conventional in the art at the time of filing.
Note that the limitations recited in claims 2, 4, 17 and 20 describe elements of contingent treatment protocols. These limitations are not active steps, nor do they apply 
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4, 10-11, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonino et al. (NEJM, 2009, 360(3): 213-224) in view of Bellotti et al. (US 8,637,460 B2) and Waksman et al. (J. Am. Coll. Cardiol. 2010, 55: 2727-35)(all of record). The rejection is maintained for reasons of record and as discussed below.
The basis for this rejection has been set forth previously (see section 6 of the 10/01/2019 OA; and discussion at sections 10-12 of the 06/12/2020 OA) and therefore will not be fully reiterated here.
The teachings of Tonino et al. have been discussed previously, and provide for a method of treating cardiovascular disease/lipid-related disease in a patient, such as a patient having coronary artery disease, comprising performing diagnostic procedures to the patient, determining a treatment protocol based on the diagnostic measures, and proceeding with a treatment. In brief, the patients’ blood vessels were monitored by angiography to determine the presence and extent of lipid-containing degenerative material in vessels (i.e., vascular plaques, lesions or stenosis), and fractional flow reserve (FFR) was also determined and used to guide treatment, wherein an FFR of 0.80 (i.e., 80%) was used as a cutoff value: patients having an FFR below 0.80 were assigned to receive stent placement. Tonino teaches that the subjects had an overall 
Tonino concludes that in patients with coronary artery disease and in need of percutaneous coronary intervention (PCI) therapy, routine measure of FFR in addition to angiographic guidance, as compared to treatment guided by angiograph alone, results in a better overall outcome and reduction of major adverse events at one year.  See also Figure 1, which diagrams diagnostic steps and determination considerations that are consistent with the present claims. However, Tonino does not teach treating cardiovascular disease/lipid-related disease with a treatment protocol that comprising administering a composition derived from mixing a blood fraction of the patient with a lipid removing agent, as presently encompassed by the claims.
The teachings of Bellotti et al. and Waksman et al. are commensurate and therefore will be discussed together. Both Bellotti and Waksman disclose therapeutic methods for the treatment of vascular disease or lipid-related disease in a patient that comprises first monitoring changes in one or more blood vessels in a patient and determining if lipid-containing degenerative material is present in the one or more blood vessels, such as by performing diagnostic coronary angiography (see p. 2730 of Waksman; Table 6 of Bellotti; and Examples 8-12 of Waksman). 
The therapeutic method of Bellotti and Waksman then comprises selectively delipdating HDL in the plasma of the patients by: removing a unit of blood from the patient; processing the plasma by mixing it with organic solvents to create modified HDL particles with reduced lipid content; and reinfusing the plasma comprising the modified HDL particles to the patient for the treatment of cardiovascular and other lipid-associated diseases (see Bellotti, paragraph spanning cols. 12-13, and col. 13 lines 20-24). See also “Plasma collection, delipidation, and reinfusion” at pp. 2728-2729 of Waksman, which describes the method that uses plasmapheresis and reinfusion in greater detail. Such teachings are therefore on point to the recited limitations of present claims 1, 2, 11, 17 and 20 with respect the composition and respective treatment protocol. 
-HDL) compared to the pre-processed state (i.e., before being exposed to a lipid removing agent) (see col. 13 lines 6-13, and claims 7-10 at col. 34; and Fig. 2 of Waksman), which addresses claim 4. Bellotti further teaches that the modified HDL particles are administered to patients in order to reduce cellular levels of cholesterol, and can be used in the treatment of atherosclerosis, arteriosclerosis, hyperlipidemia, hypercholesterolemia, cardiovascular disease, and cerebrovascular disease (see col. 8 lines 3-18). Bellotti, for example, demonstrates the treatment of patients having coronary artery disease and peripheral vascular disease in Examples 9-12, and Waksman’s treated patients include those having acute coronary syndrome (ACS) (see also p. 2734), which teachings are on point to the diseases and conditions recited in present claims 10 and 21. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the therapeutic method of reinfusing modified HDL plasma, as taught by Bellotti and Waksman, to patients having coronary artery disease (CAD) as determined by Tonino and thereby arrive at the presently claimed invention. In particular, all of the prior art references disclose the necessity and importance of determining the state of the patient’s blood vessels (i.e., diagnostically monitoring changes in one or more blood vessels) prior to proceeding with a given intervention. Given the teachings of Tonino, the artisan would have also recognized that the information provided by determining FFR in a patient can lead to a better informed medical decision regarding the use of stent placement in the patient, thus providing for an overall better clinical outcome.  Using diagnostic data to make informed decisions about a potential therapeutic procedure is well-understood, routine and conventional in the art, and is the cornerstone of medical practice.  
Similarly, it would have been obvious to have applied a known therapy (i.e., modified HDL therapy) for the treatment of cardiovascular disease or lipid-associated disease in patients identified according to the method of Tonino and thereby arrive at the presently claimed inventionve. For example, in patients having an FFR higher than 0.80 (i.e., in a range of 80% to 100%), yet who have measurable atheromas (stenosis) in about 50-60% of their coronary vasculature, stent placement would not have been 
Response to Arguments
11.	In the response filed September 10, 2020, applicant argues that neither Bellotti nor Waksman specify any range for the lipid containing degenerative material, the FFR, or a combination of both, for which treatment is performed.  According to applicant, Bellotti only mentions the applicability of treatment for patients who require promoting of cellular cholesterol efflux, and Waksman provides only basic eligibility criteria for patients.  Applicant states that the claimed ranges of 20-70% of lipid containing degenerative material and 80-100% for FFR as recited by the claims represent an optimization over a general treatment method that simply uses delipidation, and therefore is patentable. 
12.	Applicant’s arguments have been considered but are not persuasive. As discussed above and previously, Tonino provides for all elements of the claimed invention relating to the determination of subjects amenable to treatment apart from the actual treatment protocol that comprises delipidation, which protocol is taught by the combination of Bellotti and Waksman. Tonino uses the presence of lipid containg degenerative material (i.e., stenosis ≥50%) and FFR as a basis for determining at least one treatment protocol: stent placement. In patients having an FFR less than 80%, Tonino indicates that this subset of patients having coronary artery disease would benefit from stent placement as a treatment; patients having an FFR above 80% (i.e., in a range of 80% to 100%) are not given stents.  Bellotti and Waksman both teach that delipidation therapy is effective for reducing atheroma burden with stabilization of 
Therefore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, none of the cited references discourage or otherwise discredit the use of additional or alternative therapeutic solutions for the treatment of coronary artery disease. One of ordinary skill in the art would have thus recognized that based upon the extent of lipid-containing degenerative material in a patient’s vasculature (which would affect both FFR and the results of coronary angiography), that different yet compatible methods may be used to effectively treat the patient. For example, in cases where the degree of stenosis is high (i.e., in cases where FFR is less than 80%), the skilled artisan would have recognized based upon the teachings of Tonino that placement of a stent would be a recommended and effective therapy. However, in cases where FFR is greater than 80%, then stent placement would not be the recommended treatment protocol (also as taught and suggested by Tonino). In these cases where stents are not embedded, but in patients having a percentage of lipid containing material as measured by coronary angiography to be at least 50%, the skilled artisan would have recognized that alternative therapies, such as the delipidation treatments taught by Bellotti and Waksman, would be beneficial and effective for reducing and/or at least stabilizing the deposited lipid-containing degenerative material in a patient’s vasculature. Accordingly,  it would have been obvious to proceed with a non-surgical intervention (delipidation therapy) for the treatment of a patient having coronary artery disease as claimed.
Furthermore, KSR forecloses the argument that a specific teaching, suggestion, 

Conclusion
13.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649